Citation Nr: 1612382	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  13-32 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to May 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearing has been associated with the electronic file.  

In December 2015 and January 2016, the Veteran submitted additional evidence and waived initial RO consideration of the new evidence submitted in conjunction with his claim.  38 C.F.R. § 20.1304(c) (2015).

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, obstructive sleep apnea is etiologically related to his period of active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.  

Merits of the Claim

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that service connection is warranted for his obstructive sleep apnea.  At the December 2015 Board hearing, the Veteran testified that during his military service, his sleeping patterns would vary because of his extended service, and as such, he forced himself to sleep at different times of the day.  The Veteran stated that over a period of time, he started to notice shortness of breath, "lack of sleeping or waking up," and complaints from his shipmates about his snoring.  The Veteran admitted that he was diagnosed with obstructive sleep apnea in 2011, and it has progressively worsened since that time.  See the December 2015 Board hearing transcript.  The Veteran asserts that his obstructive sleep apnea is attributable to his military service.  

Service treatment records reflect no complaints, treatment, or diagnosis of obstructive sleep apnea.  

In June 2011, the Veteran underwent a sleep study at his local VA outpatient treatment facility.  Results revealed severe obstructive sleep apnea.  The Veteran was custom fitted with a continuous positive airway pressure (CPAP) machine in August 2011.  See the June 2011 and August 2011 VA outpatient treatment records.  

In support of his claim, the Veteran submitted several buddy statements and a private medical statement.  In a November 2011 statement, the Veteran's wife stated that he snores extremely loudly and stops breathing in his sleep.  In a March 2015 statement, A.D., a former shipmate of the Veteran, stated that he suffered many sleepless nights because of the Veteran's snoring.  He explained that for two years aboard the U.S.S. Warrior, he personally observed the Veteran taking long pauses in between breaths while he was sleeping.  A.D. also stated that despite what appeared to be sufficient sleep, the Veteran would often appear tired, often dozing off in the middle of conversations.  In an April 2015 statement, S.W., a high school classmate and former shipmate stated that he personally witnessed the Veteran snoring loudly and waking up from a deep sleep by "snorting."  S.W. further added that during the course of the day, the Veteran would mention to him that he was tired and could use a few more hours of sleep.  H.J., another former shipmate, submitted a personal statement in December 2015.  He stated that he witnessed the Veteran's sleep problems.  He explained that the Veteran would snore loudly, gasp for air to breathe while snoring, and fall asleep in the middle of a conversation.  

In a January 2016 private medical statement, T.K., M.D. stated that he initially treated the Veteran at a private medical facility beginning in December 2015.  Dr. T.K. noted that the Veteran was originally diagnosed with obstructive sleep apnea in 2011 and was symptomatic from sleep apnea while serving in the military until a few years ago.  Based upon the Veteran's visit with him in December 2015 and a review of the buddy letters discussed above, Dr. T.K. opined that the Veteran probably did suffer from obstructive sleep apnea during his military service.  

The Board finds the Veteran's statements, as well as the submitted statements from his wife and former shipmates regarding the onset and continuation of his sleep symptoms to be credible.  The Veteran is competent to describe the circumstances surrounding his in-service snoring and sleep disturbances, because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms that require only personal knowledge, not medical expertise, as they come to him through his senses).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (lay evidence, for example, the Veteran's contentions in the present case does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  Furthermore, the statements from the Veteran's wife and former shipmates are consistent with the Veteran's statements and testimony throughout the course of the appeal.  As such, the Board finds that the requirement that there have been an in-service injury or event has been met.  Additionally, the current treatment records clearly document that the Veteran has a current diagnosis of obstructive sleep apnea.  The question remaining is whether there is a causal connection (or "nexus") between these in-service events and the Veteran's currently diagnosed obstructive sleep apnea.

As noted above, in the January 2016 private medical statement, Dr. T.K. gave an opinion which supports the Veteran's claim.  In rendering his opinion, the examiner drew from the evidence of record and supported his conclusions with a detailed analysis.  Significantly, nothing within the report is contradictory.  The opinion relates directly to this Veteran, and this opinion considers the Veteran's assertions, documented history, and submitted lay statements.  As such, the Board affords the January 2016 private medical statement from Dr. T.K. significant probative value.  Significantly, no treatment provider of record has offered a negative nexus opinion.

In light of the January 2016 private medical opinion, and the competent and credible lay testimony of record, the Board finds that the Veteran's obstructive sleep apnea cannot be satisfactorily disassociated from his service.  The evidence is, at the very least, in relative equipoise as to whether the Veteran's current obstructive sleep apnea was incurred as a result of the Veteran's service.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.  



ORDER

Service connection for obstructive sleep apnea is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


